Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minich US 2012/0288328.  
Minich discloses a method of operating a paving train including a paving machine (100) and at least one compaction roller (508) comprising the steps of:
Receiving from a plurality of sensors (137, 139, 180) screed orientation data including 
screed width, screed extension width, location of screed endgates relative to a 
main screed section and distance to an reference edge.  
Determining a L/R paving boundary edges based on time/GPS data of the screed 
endgate locations during each paving lift.
Transmitting wirelessly the paving boundary data to said at least one roller.

Receiving by said roller (508) said paving boundary data.
Using said received paving boundary data as steering control command signals to
either a roller operator or to an automated steering system to guide movement of 
the at least one roller along the paved lift.  See [0117, 0131-135, 171-177].
Receiving paving mat thickness, crown angle and distance paved for each lift.  [0053].
Determining an incremental yield of or flow rate of the paving machine based on the 
thickness, crown and boundary map data.  [0052-54, 57-58, 62, 82-85].
Identifying a deviation between the boundary map and a site plan.  
Communicating the deviation to a user interface associated with the paving machine.

With respect to claims 9-14 Minich discloses an asphalt paving system comprising:
A control system (502, 1102) including at least one memory device (1106, 1108) and at 
least one processor (1104).  [0054, 0101, 0171-176].
Wherein the paving system is configured to:
Receive from a plurality of sensors (137, 139, 180) screed orientation data including 
screed width, screed extension width, location of screed endgates relative to a 
main screed section and distance to an reference edge.  
Determine a L/R paving boundary edges based on time/GPS data of the screed 
endgate locations during each paving lift.
Transmit wirelessly the paving boundary data to said at least one roller.
Receive by said roller (508) said paving boundary data.
Using said received paving boundary data as steering control command signals to

either a roller operator or to an automated steering system to guide movement of 
the at least one roller along the paved lift.  See [0117, 0131-135, 171-177].
Receive paving mat thickness, crown angle and distance paved for each lift.  [0053].
Determine an incremental yield of or flow rate of the paving machine based on the 
thickness, crown and boundary map data.  [0052-54, 57-58, 62, 82-85].
Identify a deviation between the boundary map and a site plan.  
Communicate the deviation to a user interface associated with the paving machine.

With respect to claims 15-20 Minich discloses an asphalt paving machine (100) comprising:
A frame.  See Fig. 1A.
An extendable screed (130).
A control system (502, 1102) including at least one memory device (1106, 1108) and at 
least one processor (1104).  [0054, 0101, 0171-176].
A plurality of sensors (137, 139, 180) including GPS receivers, configured to provide 
screed orientation data including screed width, screed extension width, location 
of screed endgates relative to a main screed section and distance to a reference edge.  
Wherein the controller is configured to:
Receive from a plurality of sensors (137, 139, 180) screed orientation data including 
screed width, screed extension width, location of screed endgates relative to a 
main screed section and distance to an reference edge.  

Determine a L/R paving boundary edges based on time/GPS data of the screed 
endgate locations during each paving lift.
Transmit wirelessly the paving boundary data to said at least one roller.
Receive by said roller (508) said paving boundary data.
Using said received paving boundary data as steering control command signals to
either a roller operator or to an automated steering system to guide movement of 
the at least one roller along the paved lift.  See [0117, 0131-135, 171-177].
Receive paving mat thickness, crown angle and distance paved for each lift.  [0053].
Determine an incremental yield of or flow rate of the paving machine based on the 
thickness, crown and boundary map data.  [0052-54, 57-58, 62, 82-85].

Response to Arguments
3. 	Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
Applicant’s Rep. argues “Minich does not disclose or suggest ‘determining, by the device, a location of a first extension of the screed based on the screed width data, the location data (of the machine), and the orientation of the screed”.
	However, the Examiner does not concur.  [0053] of Minich clearly recites “information determined based, at least partially, on measurements provided by components of paver (100) include:…2. incremental width over time of each of the left side of the screed and the right side of the screed; 3. Incremental distance ofver time traveled by the paver,…5. Location of the paver referenced by lane number of the paving plan and 6. Slope of the screed over time”.  Wherein “This determined paved mat dimensional information facilitates construction of a timed-reference material placement map of the quantity of material that has been paved”.
	In [0049] Minich discloses “distance sensors (137,139) are provided to measure and record the incremental position (i.e. length of the outward extension) of the left screed extension (136) and the right screed extension (138) respectively, in time value data pairs.  This is used to determine the horizontal span of he screed, which correlates to a screed width dimension indicative of the width of the mat as it is paved.  Additionally one or more slope sensors (180) are provided on screed 130) in the left and right side screed extensions to measure the slope of the screed, over time, in time value data pairs”.
	[0115-116] disclose how the paver location data, screed orientation data, screed extension location data, start and stop pavement data are used to determine a pavement boundary map based on determined screed width, height/crown and distance paved.  
	[0058] discloses how data and information gathered at the paver (100) is optionally displayed at the paver, transmitted to central server(s) 502.  Wherein in [0062] Minich discloses “central server(s) 502) can aggregate the above transmitted data and provide real time actionable production and paving process control products to one or more of the paver (100), rollers (508) asphalt plant (504) or QC technician (510).
	Hence, Applicant’s arguments are utterly unpersuasive and the 35 USC 102 rejection of claims 1-20 is maintained. 
*  It is noted all issues raised in Applicant’s Arguments were thoroughly addressed during the telephone interview 5/10/2022 and the same information [0049, 53, 58, 114-118] were cited in the interview summary.  No new arguments appear to have been raised in Applicant’s response filed 5/17/2022.

Conclusion
4. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/RAYMOND W ADDIE/
Primary Examiner, Art Unit 3671                               				4/7/2022